OTICE OF ALLOWANCE 
Examiner acknowledges receipt of the reply filed 2/12/2021, in response to the final office action mailed 8/14/2020.
Claims 1-3, 7, 53, 164, 171, 173, 174, 178, 179, and 185-189 are pending.  Claims 178 and 179 are rejoined herein. 
Claims 1-3, 7, 53, 164, 171, 173, 174, 178, 179, and 185-189 are being allowed on the merits in this office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/2021 has been entered.
 
Election/Restrictions
Claims 1-3, 7, 53, 164, 171, 173, 174, and 185-189 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 178 and 179, directed to the process of making or using an allowable product, previously are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1/17/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections – 35 USC § 112- withdrawn
The rejection of claims 1-3, 7, 164, 171, 173, 174, and 185-187 remain/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment filed 2/12/2021.
The rejection of claim 53 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in view of the arguments filed 2/12/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jean Lockyer on 3/30/2021.
The claims have been amended as follows: 
178. (Currently amended) A method for mediating cholesterol efflux in a mammal in need thereof, said method comprising administering to said mammal a peptide of claim 1, whereby cholesterol efflux is mediated.

Claims 1-3, 7, 53, 164, 171, 173, 174, 179, and 185-189 are allowed as set forth in the amendment filed 2/12/2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  An isolated peptide of 100 amino acids or less in length having cholesterol efflux activity, the peptide comprising an amino acid sequence that is an amphipathic a-helix that has a non-polar surface and a polar surface, wherein the polar surface comprises charged and uncharged amino acid residues at the lipid-water interface, wherein the amino acid sequence comprises a 24-amino acid with the designated amino acids and salt bridges is free of the prior art.
The closest prior art to the instant claims is Bielicki (WO 2008/115303 A2-previously cited).
Bielicki teaches peptides having cholesterol efflux activity (abstract).  The peptides comprise an α-helix structure and amphipathic orientation of amino acids along the axis of the α-helix structure (para. [0012]). The peptides comprise two separate acidic residue foci along the hydrophilic axis.  Id. The α-helix structure is further enforced by natural amino acid salt bridge formation in the lipid-water inter phase. Id. The peptides also lack substantial stereo-specific effect, e.g., peptides that comprise L and D amino acids and inverted forms work equally well. Id. The peptides comprise a core sequence of 24 amino acid residues that selectively bind to HDL in plasma and target the ABCA1 transporter in cells.  Id. A specific peptide taught by Bielicki is a peptide comprising the sequence EVRSKLEEWFAAFREFAEEFLARLKS (SEQ ID NO:  4) (e.g., claims 15, 19, paras. [0020], [0115]).
However, the reference does not explicitly teach the salt bridges in the recited amino acid positions as recited in claim 1.  The salt bridges of the instant application are inverted salt bridges as compared to the peptides of Bielicki.  The reference does not teach or suggest any guidance for the skilled artisan to alter the peptide of Bielicki to arrive at the claimed peptides.
Accordingly, the instant claims are free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
	Claims 1-3, 7, 53, 164, 171, 173, 174, 178, 179, and 185-189 are allowed.  Claims 1-3, 7, 53, 164, 171, 173, 174, 179, and 185-189 are allowed as set forth in the amendment filed 2/12/2021.  Claim 178 as set forth in the above examiner’s amendment. Claims 178 and 179 are rejoined herein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M HELLMAN/           Examiner, Art Unit 1654                                                                                                                                                                                             
/JULIE HA/           Primary Examiner, Art Unit 1654